Citation Nr: 9921015	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-157 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher schedular rating than the 10 percent 
assigned with service connection for residuals of injury to the 
right forearm with right ulnar neuropathy. 

2.  Entitlement to a separate compensable rating for residuals of 
injury to the right forearm consisting of scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to June 1989 
and it is also indicated that he had over four years of prior 
active service.

The appeal arises from the June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, granting service connection for residuals of 
a right forearm injury and assigning a 10 percent rating for 
multiple lacerations and minimal ulnar neuropathy. 

In the course of his appeal, the veteran was afforded two 
hearings to present evidence or argument in support of his claim, 
an RO personal hearing in August 1994, and a Travel Board hearing 
in April 1999.

The Board has herein divided the issue of entitlement to a higher 
evaluation than that assigned with service connection for 
residuals of a right forearm injury, adding the inferred issue of 
a separate compensable rating for scar residuals, based on 
medical findings of these separable scar residuals, pursuant to 
the United States Court of Appeals for Veterans Claims' (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) decision in Esteban v. Brown, 6 Vet. App. 259 
(1994), mandating a separate rating for separately ratable scars.  


FINDINGS OF FACT

1.  For the period from April 23, 1993, through March 18, 1998, 
the veteran suffered from mild, incomplete paralysis of the right 
(major extremity) ulnar nerve.  

2.  For the period from April 23, 1993, through March 18, 1998, 
tender, painful scars of the right forearm were not demonstrated.  

3.  For the period beginning March 19, 1998, the veteran suffered 
from moderate, incomplete paralysis of the right (major 
extremity) ulnar nerve.  

4.  For the period beginning March 19, 1998, tender, painful 
scars were demonstrated on the right forearm.  


CONCLUSIONS OF LAW

1.  For the period from April 23, 1993, through March 18, 1998, 
the schedular requirements for a rating in excess of 10 percent 
for residuals of injury to the right forearm with right ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
8516 (1998).

2.  For the period from April 23, 1993, through March 18, 1998, 
the schedular requirements for a separate, compensable rating for 
residuals of injury to the right forearm consisting of scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7804 
(1998).

3.  For the period beginning March 19, 1998, a rating of 30 
percent, but no more, is assigned for residuals of injury to the 
right forearm with right ulnar neuropathy.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, Part 
4, Diagnostic Code 8516 (1998).

4.  For the period beginning March 19, 1998, a separate 10 
percent rating, but no more, is assigned for residuals of injury 
to the right forearm consisting of scars.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, Part 
4, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran received emergency 
treatment in March 1987 for three lacerations to the right 
forearm by broken glass, repaired with sutures.  Lacerations were 
present near the wrist, closer to the mid forearm, and near the 
elbow.  Upon emergency evaluation and upon follow-up the 
following day, there was full finger and wrist range of motion, 
with no distal neurovascular deficits.  Upon follow-up in the 
next two weeks the veteran was noted to be doing well.  The 
veteran's service medical records contain no further records of 
complaints or treatments for those lacerations after March 1987.  

Upon inservice general examination for a medical certificate in 
May 1988, the veteran's upper extremities were assessed as 
normal.  

At a May 1993 VA examination for compensation purposes, the 
veteran's history of a right forearm injury in service was noted.  
The veteran complained that his right arm had not been alright 
since the surgery, with numbness in the right forearm and 
inability to perform heavy lifting.  He reported losing a job 
requiring heavy lifting because of this incapacity.  He also 
reported inability to type due to pain in the forearm.  He 
complained of pain, discomfort, and numbness in the forearm in an 
ulnar nerve distribution.  He further complained of inability to 
perform fine motor movements with the fingers due to pain and 
pulling scars.  Objectively, there was a scar in the lateral 
wrist area approximately one inch in length, a scar in the lower 
lateral forearm approximately one inch in length, and an 
approximate four inch scar in the lateral aspect of the forearm 
near the elbow.  There was no swelling or tenderness of the 
elbow.  Range of motion of the arm and wrist were full and 
normal.  The veteran complained of pain on plantar motion of the 
wrist due to muscle pulling in the forearm.  Muscle power was 
good, with no atrophy observed.  Sensation was absent over the 
ulnar nerve distribution, with numbness in that distribution.  
The remainder of the musculoskeletal system was within normal 
limits.  X-rays of the right forearm and right wrist showed no 
abnormalities or foreign bodies.  The examiner assessed status 
post injury to the right forearm with multiple well-healed 
lacerations, with residual pain and discomfort and possible ulnar 
neuropathy.  

At a May 1993 VA neurological examination for compensation 
purposes, the veteran complained of an occasional pins and 
needles sensation in the right forearm.  Objectively, there was 
mild weakness of right hand grip, rated 4+/5.  However, there was 
no atrophy of right hypothenar or right first dorsal interosseus 
muscles.  There was sensory dysesthesia in the right ulnar nerve 
distribution.  There was also slightly decreased deep tendon 
reflex in the right ulnar nerve distribution.  The examiner 
diagnosed residuals of lacerations of the right forearm with 
minimal right ulnar neuropathy.  

At an August 1994 RO personal hearing, the veteran testified that 
he injured his right forearm in service when he put his arm 
through a pane of glass.  He testified that he suffered three 
deep cuts, one near the wrist, one in the middle of the forearm, 
and one in the deepest part of the forearm.  He testified that an 
artery and two veins were severed, and all the nerves in the 
belly of his forearm were damaged.  He added that as a result of 
the injuries he had been unable to continue work as an electronic 
technician because the work required heavy lifting and dealing 
with micro components.  He testified that he was currently a 
computer technician, which required typing and dealing with many 
micro components, and that this work was made much more difficult 
because of the injury.  He testified that he had been a 
bodybuilder but that he had lost approximately 50 percent of his 
strength in the right arm as a result of the injury, so that he 
could no longer body build and could no longer compete in 
contests.  He testified that physicians had told him that for his 
type of injury there was no available treatment.  He testified 
that the physician had explained that due to the nerve and artery 
damage, with circulation affected, therapy could not be offered.  
He added that he had lost hot and cold sensation in the arm, and 
had suffered cuts in the forearm since the accident of which he 
had been unaware, because he could not feel them.  He testified 
that he had numbness in his arm and hand and all his fingers as a 
result of the injury, so that there was no feeling in the hand.  
He added that when writing a letter his arm would grow tired 
after perhaps five or ten minutes, so that he could no longer 
feel the pen or pencil and could not tell if he was holding it.  
He testified that he also had difficulty shaking hands, so that 
he now always shook hands with his left hand.  He added that when 
he first had the injury he was able to perform as he had prior to 
the injury, but since that time he had not been able to do half 
of what he had been able to do formerly.  He testified that he 
also had a lot of difficulty driving, because he had a manual 
shift car and he had difficulty shifting due to the injury.  
However, he added that he did a lot of driving, and was able to 
manage this.  He also testified that he had difficulty lifting 
the wrist due to pain.  He added that his right forearm was 
larger than his left, and attributed this to the way his muscles 
had been sewn together after the accident.  

At a February 1996 VA examination for compensation purposes, the 
veteran's history of injury to the right forearm was noted.  The 
veteran complained that he might drop things from his right hand.  
He also reported that at times he experienced a burning sensation 
upon touching the inner portion of the arm.  The examiner noted 
that there was no obvious focal motor weakness, atrophy, or 
fasciculation, and that there was some elaboration during the 
right hand examination.  There was sensory loss sharply limited 
to the elbow area.  Reflexes were present bilaterally without 
pathological reflexes.  Coordination was within normal limits.  
The examiner found some possibility of laceration of a sensory 
branch of the ulnar nerve, but the main motor portion of the 
ulnar nerve was within normal limits.  Sensory findings could not 
be explained on a physiological basis.  The examiner diagnosed a 
conversion reaction.  In an addendum to the examination report, 
it was noted that an EMG examination had been conducted in March 
1996, with readings within normal limits.

At a March 19, 1998, VA neurologic examination for compensation 
purposes, the veteran's history of inservice injury to the right 
forearm was noted.  The veteran reported having had weakness and 
numbness of the right forearm and right hand intermittently since 
that time, with the condition slightly worse in the prior few 
months.  Objectively, the veteran had 4/5 strength on extension 
and flexion of the right forearm.  The scar areas of the right 
elbow and right forearm were tender.  Right hand adduction and 
abduction strength was slightly reduced at -5/5.  There was also 
slight atrophy of the right hand muscles.  There was a slightly 
decreased pinprick sense reflex in the right forearm.  Sensory 
examination showed decreased pinprick on the right forearm, and 
in the right hand in an ulnar nerve distribution.  There was also 
slight paresthesia to light percussion on the right forearm, and 
Tinel's sign was questionably positive on the right ulnar nerve 
at the right elbow.  The examiner noted that the veteran was 
currently functional, with difficulty, in his employment as a 
computer technician.  The examiner diagnosed post-traumatic 
neuralgia and right ulnar neuropathy.  

At an April 1999 Travel Board hearing, the veteran testified that 
he was not currently in any treatment program for his right arm 
injury residuals, but that he did many exercises on his own for 
the condition.  However, he testified that the exercises provided 
only temporary relief without improving his condition or reducing 
the pain from the condition.  He added that he also did a lot of 
exercise to improve the strength of his forearms.  He testified 
that Tylenol afforded him some pain relief.  He testified that he 
noticed an increase in pain, especially with changes in weather, 
with pain shooting from his fingers up to his shoulder.  He added 
that the pain that traveled up his arm lasted for 10 to 15 
minutes, and increased in rainy weather.  He also testified to a 
great deal of trouble holding smaller objects, which caused 
difficulties with his work. He testified that he currently worked 
as a network engineer, designing computer networks, repairing 
them, and implementing them.  He added that on occasions when he 
had to install or repair a computer server himself, it took added 
time because of his difficulties with the fine movements and use 
of tools required to manipulate the very small parts involved.  
He added, as an example, that he recently dropped a glass of milk 
because he could not discern how tightly he was holding the 
glass.  He also added that he could no longer type as quickly as 
he once could, with his typing speed reduced from 50 words per 
minute to approximately 25.  He added that he now used voice 
entry for his computer at home rather than typing.  He testified 
that many tasks now required more time than before.  He expressed 
concern that this could affect his employment prospects.  He also 
testified to decreased grip strength and slight forearm atrophy.  
He added that when the forearm was rubbed the entire forearm 
became numb and he lost all sensation, including in the fingers.  
He also testified that he lifted weights, but as a result of the 
injury residuals he had to be careful, lest he drop a weight 
because of his arm.  He complained that his forearm was 
unattractive due to scars, causing him to not wear short-sleeved 
shirts.  He also testified that in addition to the pain in his 
arm he had pain from his scars that also became worse in rainy 
weather.  He described his forearm as tender.

Analysis

Initially, the Board finds the appellant's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion, in 
effect, that his service-connected disability is more severe than 
is reflected in the ratings assigned for periods from April 23, 
1993, to the present.  See Proscelle v. Derwinski, 1 Vet.App. 629 
(1992); King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

The veteran has claimed entitlement to an increase above the 
ratings assigned from the effective date of service connection 
for residuals of injury to the right forearm with scarring and 
right ulnar neuropathy.  That effective date is April 23, 1993, 
consonant with the June 1993 RO rating decision granting service 
connection for status post injury to the right forearm with 
multiple lacerations and right ulnar neuropathy effective from 
the April 23, 1993, date of claim.  Where the disability rating 
to be assigned with service connection is appealed, all periods 
from the effective date of service connection must be considered 
for assignment of an appropriate disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In the current case, 
a 10 percent rating has been assigned effective from April 23, 
1993, the date of receipt of claim for service connection.  

The effective date of a grant of service connection shall be the 
date of receipt of claim or the date at which entitlement arose, 
whichever is later.  The effective date for the grant of a higher 
rating for a service-connected disability is the earliest date it 
was factually ascertainable that the higher rating was warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to which 
a service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  Separate 
diagnostic codes identify the various disabilities.  The VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's residuals of injury to the right forearm with right 
ulnar neuropathy are appropriately rated under Diagnostic Code 
8516, for ulnar nerve paralysis, affecting sensation, strength, 
and functioning of the hand, and affecting in particular 
functioning of the wrist and fourth and fifth fingers.  Under 
that Code, where there is mild, incomplete paralysis affecting 
the major extremity, a 10 percent rating is assigned; where there 
is moderate, incomplete paralysis affecting the major extremity, 
a 30 percent rating is assigned; and where there is severe, 
incomplete paralysis affecting the major extremity, a 40 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998).

The veteran's residuals of injury to the right forearm consisting 
of scars is appropriately rated under Diagnostic Code 7804, for 
scars which are superficial, tender, and painful on objective 
demonstration.  Under that code, a 10 percent rating is assigned 
for tender, painful superficial scar, wheresoever found.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

The period from the April 23, 1993, through March 18, 1998 

For the period from the April 23, 1993, date of service 
connection, up until the veteran's March 19, 1998 VA examination 
for compensation purposes, the evidence does not support more a 
finding of more than mild, incomplete right ulnar paralysis.  At 
a May 1993 VA examination for compensation purposes, muscle power 
was observed to be good at the general examination, with no 
atrophy observed, though sensation was absent in the ulnar nerve 
distribution.  The May 1993 neurologic examiner found only 
minimal right ulnar neuropathy, with only mild weakness of right 
hand grip and no atrophy of the right hypothenar or the right 
first dorsal interosseous muscles, with some sensory dysesthesia 
and slightly decrease reflex in the ulnar nerve distribution.  
Notably at the May 1993 neurological examination, the veteran 
reported minimal right ulnar nerve symptoms, consisting of only 
occasional pins and needles in the right forearm.  At the general 
medical examination he did, however, report pain in the forearm 
on flexion of the wrist due to muscle pull.  However, muscle 
power was good and no atrophy was seen.  Despite these 
complaints, the Board does not find objective medical findings at 
the 1993 examinations to support more than a 10 percent rating 
for ulnar nerve paralysis at that time. 

At the August 1994 RO personal hearing, the veteran complained of 
50 percent loss of strength in the arm and loss of sensation to 
hot and cold in the hand, with no feeling in the hand.  However, 
the Board notes that these complaints are not supported by the 
objective findings at the May 1993 or February 1996 VA 
examinations, where strength was found to be only minimally 
decreased and neuropathy was found only in the ulnar 
distribution, not throughout the entire hand.  

At the February 1996 VA examination for compensation purposes, no 
obvious focal weakness, atrophy, or fasciculation was found in 
the right hand, with reflexes normal and sensory loss limited to 
the elbow area.  That examiner diagnosed a conversion reaction.  
Hence the February 1996 VA examination did not support an 
increase above the 10 percent rating currently assigned for mild, 
incomplete paralysis affecting ulnar nerve functioning in the 
major extremity.  Diagnostic Code 8516.

Accordingly, absent medical findings to support the veteran's 
complaints of increased disability due to residuals of injury to 
the right forearm with right ulnar neuropathy for the period from 
April 23, 1993, through March 18, 1998, the Board finds that the 
preponderance of the evidence is against an increase above the 10 
percent rating currently assigned for residuals of injury to the 
right forearm with right ulnar neuropathy for that period.  
Diagnostic Code 8516.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and a compensable rating for residuals 
of injury to the right forearm with right ulnar neuropathy must 
be denied for that period.  38 U.S.C.A. § 5107(b); Gilbert 
Derwinski, 1 Vet.App. 49 (1990).

For the period from the April 23, 1993, date of service 
connection up until the veteran's March 19, 1998, VA examination 
for compensation purposes, the veteran did not complain of 
significant pain or tenderness of his scars, but rather focused 
on neurological and muscular difficulties related to hand and 
forearm functioning.  Accordingly, with the preponderance of the 
evidence, including VA examinations in May 1993 and February 
1996, indicating only well-healed scars, the Board finds that a 
separate, compensable evaluation is not warranted for residuals 
of injury to the right forearm consisting of scars for the period 
from April 23, 1993, through March 18, 1998.  Diagnostic Code 
7804.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and a compensable rating for residuals of injury to the 
right forearm consisting of scars must also be denied for that 
period.  38 U.S.C.A. § 5107(b); Gilbert.
 
The period beginning March 19, 1998

At the veteran's March 19, 1998, VA neurologic examination, a 
limitation of strength of the right forearm was identified, and 
slight atrophy of the right hand was found.  Further, there was 
decreased pinprick sensation in both the right forearm and the 
right hand, and slight paresthesia to light percussion in the 
forearm.  The examiner also noted that physiological difficulties 
associated with the veteran's nerve paralysis were affecting his 
employment as a computer technician.  These findings comport, at 
least in part, with the veteran's complaints at his April 1999 
Travel Board hearing, as related to loss of strength in the right 
hand and loss of fine coordination and sensation in the hand.

Affording the veteran the benefit of the doubt, the Board finds 
that moderate, incomplete paralysis is present in the right ulnar 
nerve distribution affecting major extremity function, so as to 
warrant a 30 percent rating under Diagnostic Code 8516 for the 
period beginning March 19, 1998.  38 U.S.C.A. § 5107(b); 
38 C.F.R. Part 4, Diagnostic Code 8516; Gilbert.  However, the 
Board finds no evidence to support a finding of severe, 
incomplete paralysis of the major extremity due to ulnar nerve 
paralysis, so as to warrant a 40 percent rating under that Code.  
The veteran himself has not alleged symptoms which may be 
reasonably characterized as severe functional loss due to right 
ulnar nerve paralysis.

Regarding the veteran's scars, the Board notes that the March 
1998 VA examiner found the scar areas of the right elbow and 
right forearm to be tender.  The veteran at his April 1999 
hearing also described his forearm as tender.  

Under Diagnostic Code 7804, tender, painful scars warrant a 10 
percent rating, wheresoever found. 38 C.F.R. § 4.118.  Affording 
the veteran the benefit of the doubt despite prior findings that 
the veteran's scars were not tender, the Board finds that a 10 
percent rating for tender, painful scars of the right forearm is 
warranted under the applicable Code for the period beginning 
March 19, 1998.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, 
Diagnostic Code 7804; Gilbert.


ORDER

1.  For the period from April 23, 1993, through March 18, 1998, a 
higher rating than the 10 percent assigned for residuals of 
injury to the right forearm with right ulnar neuropathy is 
denied.

2. For the period from April 23, 1993, through March 18, 1998, a 
separate, compensable rating for residuals of injury to the right 
forearm consisting of scars is denied.

3.  For the period beginning March 19, 1998, a rating of 30 
percent, but no more, is assigned for residuals of injury to the 
right forearm with right ulnar neuropathy, subject to the 
regulations governing monetary awards.

4.  For the period beginning March 19, 1998, a separate 10 
percent rating is assigned for residuals of injury to the right 
forearm consisting of scars, subject to the regulations governing 
monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

